Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-24 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Laurence (US 2020/0310849 A1) in view of Venkitachalam (US 2010/0318991 A1).

As per claim 1, Laurence teaches A non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor causes the processor to perform acts for situation-aware virtual machine migration, the acts comprising: 
pausing a virtual machine at a first node; communicating a then-current memory state of the paused virtual machine to a second node to configure a clone of the paused virtual machine; (Laurence Fig 6 Bock 604 (determine host for instantiating a clone of a particular configuration) and [0071] Thus, in some examples, 

Laurence does not teach running the clone at the second node while tracking changes to memory of the cloned virtual machine as the memory is changed by the running of the clone; communicating, from the second node to the first node, only the changes to memory of the cloned virtual machine, the changes to memory being used to overwrite the memory state of the paused virtual machine.
However, Venkitachalam teaches running the clone at the second node while tracking changes to memory of the cloned virtual machine as the memory is changed by the running of the clone; communicating, from the second node to the first node, only the changes to memory of the cloned virtual machine, the changes to memory being used to overwrite the memory state of the paused virtual machine. (Venkitachalam [0059] For example, one way to optimize 

Venkitachalam also teaches the primary virtual machine needing to be stopped and the secondary taking over (similar to pausing in Laurence) this is shown in Fig 4 (Block 402 (Primary VM Fault) and Block 404 (Secondary VM take over))

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Venkitachalam with the system of Laurence to keep track of memory changes. One having ordinary skill in the art would have been motivated to use Venkitachalam into the system of Laurence for the purpose of  providing fault tolerance for a virtual machine (Venkitachalam paragraph 01). 

As to claims 9 and 17, they are rejected based on the same reason as claim 1.

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Laurence (US 2020/0310849 A1) in view of Venkitachalam (US 2010/0318991 A1) in further view of Simoncelli (US 2015/0242232 A1).

As per claim 2, Laurence and Venkitachalam do not teach comprising instructions which, when stored in memory and executed by the processor causes the processor to perform further acts of resuming the paused virtual machine at the first node.
However, Simoncelli teaches comprising instructions which, when stored in memory and executed by the processor causes the processor to perform further acts of resuming the paused virtual machine at the first node. (Simoncelli [0024] In one embodiment, the processing logic determines the set of virtual machines to be resumed by determining a first set of virtual machines that are paused (for any reason)).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Simoncelli with the system of Laurence and Venkitachalam to resume the paused virtual machine. One having ordinary skill in the art would have been motivated to use Simoncelli into the system of Laurence and Venkitachalam for the purpose of management of virtual machines (Simoncelli paragraph 02). 

As to claims 10 and 18, they are rejected based on the same reason as claim 2.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Laurence (US 2020/0310849 A1) in view of Venkitachalam (US 2010/0318991 A1) in further view of Reuther (US 2011/0320556 A1).

As per claim 3, Laurence and Venkitachalam do not teach comprising instructions which, when stored in memory and executed by the processor causes the processor to perform further acts of tracking changes to a device state of the cloned virtual machine as the device is changed by the running of the clone.
However, Reuther teaches comprising instructions which, when stored in memory and executed by the processor causes the processor to perform further acts of tracking changes to a device state of the cloned virtual machine as the device is changed by the running of the clone. (Reuther [0056] virtualization module 400 can track the modifications to the virtual machine's virtual device states while VM 108 continues to run).

No definition of “device state” is provided only a distinction with memory pages. The examiner is interpreting this is to mean device configuration or hardware state based on what is disclosed in the specification ([0068] So long as the source node is in the process of performing the administrative action, the cloned VM runs, possibly changing it memory pages, and possibly changing its device configurations and/or device states.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Reuther with the system of Laurence and Venkitachalam to track changes to the device state. One having ordinary skill in the art would have been motivated to use Reuther into the system of Laurence and Venkitachalam for the purpose of using a saved-state file to transfer the state of the  

As to claims 11 and 19, they are rejected based on the same reason as claim 3.

Claims 4, 8,12,16, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Laurence (US 2020/0310849 A1) in view of Venkitachalam (US 2010/0318991 A1) in further view of Scales (US 2011/0167195 A1).

As per claim 4, Laurence and Venkitachalam do not teach comprising instructions which, when stored in memory and executed by the processor causes the processor to perform further acts of communicating, from the second node to the first node, changes to a device state of the cloned virtual machine after the device state was changed by the running of the clone.
However, Scales teaches comprising instructions which, when stored in memory and executed by the processor causes the processor to perform further acts of communicating, from the second node to the first node, changes to a device state of the cloned virtual machine after the device state was changed by the running of the clone. (Scales [0023] Transmitting a checkpoint information packet, as in step 465 of FIG. 4 comprises two main tasks: (1) capturing and transmitting the current state of the emulated devices of primary VM 305 that were modified since the last checkpoint information packet transmitted to backup computer system 315, and (2) capturing and transmitting modifications to the state of the memory 
trigger for backup computer system 315 to transmit its acknowledgement of receipt in step 475)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Scales with the system of Laurence and Venkitachalam to communicate changes to the device state. One having ordinary skill in the art would have been motivated to use Scales into the system of Laurence and Venkitachalam for the purpose of determining the differences between a previous version of the memory page and the current version and then transmitting the differences themselves rather than the entire memory page. (Scales paragraph 05)

As per claim 8, Laurence and Venkitachalam do not teach communicating of the then-current memory state of the paused virtual machine to the second node to configure a clone of the paused virtual machine is performed at least in part before the pausing of the virtual machine at the first node.
However, Scales teaches communicating of the then-current memory state of the paused virtual machine to the second node to configure a clone of the paused virtual machine is performed at least in part before the pausing of the virtual machine at the first node. (Scales Fig 4 Blocks 400, 405,410,415,420, and 460) and [0021] In step 400, the hypervisor of primary computer system 300 instantiates primary VM 305. In step 405, the hypervisor of primary computer system 300 takes an initial snapshot of the state of primary VM 305 (e.g., state of memory and all emulated devices, etc.) and transmits the snapshot to backup computer system 315 in step 410. For example, in an embodiment utilizing VMware's ESX™ virtualization platform, VMware's VMotion technology can be used to create and transmit this initial snapshot. In step 415, backup computer system 315 receives the snapshot and its hypervisor instantiates backup VM 320 based upon the snapshot in step 420. And [0022] hypervisor initiates a checkpoint by stunning primary VM 305 (i.e., freezes its execution state) in step 460 [the initial copying of snapshot to the backup VM happens before this step of stunning (i.e. pausing) of the primary VM] and generates a checkpoint information packet reflecting the current state of stunned primary VM 305)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Scales with the system of Laurence and Venkitachalam to configure a clone before the VM is paused. One having ordinary skill in the art would have been motivated to use Scales into the system of Laurence and Venkitachalam for the purpose of determining the differences between a previous version of the memory page and the current version and then transmitting the differences themselves rather than the entire memory page. (Scales paragraph 05)

As to claims 12 and 20, they are rejected based on the same reason as claim 4.
.

Claims 5, 6,13,14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Laurence (US 2020/0310849 A1) in view of Venkitachalam (US 2010/0318991 A1) in further view of Iwamatsu (US 2016/0154664 A1).

As per claim 5, Laurence and Venkitachalam do not teach comprising instructions which, when stored in memory and executed by a processor causes the processor to perform further acts of receiving an administrative action at the first node.
However, Iwamatsu teaches comprising instructions which, when stored in memory and executed by a processor causes the processor to perform further acts of receiving an administrative action at the first node. (Iwamatsu Figs 5 (shows live (no reboot)) and 6 (migration with reboot)) and [0094] . Thus, the VM management software 4_1 starts a process of causing a non-migrated virtual machine to live-migrate to a migration destination host (S51).  That is, the VM management software 4_1 spontaneously migrates a non-migrated virtual machine to another host based on a live migration without waiting for the occurrence of a soft reboot of the respective virtual machines).

The examiner is interpreting this “administrative action” according to Fig 2A Blocks 201 (Receive an administrative action request that will involve migration of a virtual machine from a source node). This seems to imply an action that will cause migration of the virtual machine.

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Iwamatsu with the system of Laurence and Venkitachalam to receive an administrative action at the first node. One having ordinary skill in the art would have been motivated to use Iwamatsu into the system of Laurence and Venkitachalam for the purpose of migrating virtual machines quickly and reliably without impairing user's convenience of virtual machines. (Iwamatsu paragraph 11)

As per claim 6, Iwamatsu teaches comprising instructions which, when stored in memory and executed by the processor causes the processor to perform further acts of classifying the administrative action as an action that can be performed without a reboot of the first node. (Iwamatsu Figs 5 (show live (no reboot)) and [0094] . Thus, the VM management software 4_1 starts a process of causing a non-migrated virtual machine to live-migrate to a migration destination host (S51).  That is, the VM management software 4_1 spontaneously migrates a non-migrated virtual machine to another host based on a live migration without waiting for the occurrence of a soft reboot of the respective virtual machines).

As to claims 13 and 21, they are rejected based on the same reason as claim 5.
As to claims 14 and 22, they are rejected based on the same reason as claim 6.

Claims 7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Laurence (US 2020/0310849 A1) in view of Venkitachalam (US 2010/0318991 A1) in further view of Iwamatsu (US 2016/0154664 A1) and Mani (US 2018/0331973 A1).

As per claim 7, Laurence and Venkitachalam and Iwamatsu do not teach comprising instructions which, when stored in memory and executed by the processor causes the processor to perform further acts of processing at least a portion of the administrative action on the first node while the clone is running at the second node.
However, Mani teaches comprising instructions which, when stored in memory and executed by the processor causes the processor to perform further acts of processing at least a portion of the administrative action on the first node while the clone is running at the second node. (Mani [0047] In another embodiment, live resource migrator 310 may pause execution of the virtual machine on the source server, transfer the execution state (e.g., CPU state, registers, non-pageable memory, etc.) to the destination server, and then restart execution of the virtual machine on the destination server, while concurrently pushing the remaining memory pages from the source server to the destination server and [0048] Resource updater 312 of FIG. 3 may be configured to perform step 206 of flowchart 200, including being configured to perform the update on the one or more servers of the empty resource set [source server] to create an updated empty resource set. As shown in FIG. 3, resource updater 

            The examiner is interpreting this processing at least a portion of the administrative action on the first node while the clone is running according to what is disclosed in paragraph 67 and 68 of the specification to mean an update or changes in the configuration of the source virtual machine or its devices. 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Mani with the system of Laurence and Venkitachalam and Iwamatsu to perform administrative acts while the clone is running. One having ordinary skill in the art would have been motivated to use Mani into the system of Laurence and Venkitachalam and Iwamatsu for the purpose of performing updates on the one or more servers of the empty resource set to create an updated empty resource set.  (Mani paragraph 05)

As to claims 15 and 23, they are rejected based on the same reason as claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150127833 A1 – discloses A management server clones a source virtual machine to a plurality of target host computers.  For each target host, the management server creates linked clones of the source virtual machine in a target data store that is accessible to the target host.  The management server starts execution of the linked clones in the target hosts.  While the linked clones execute, for each target host, the management server creates full clones of the source virtual machine in the target data store and, after creating the full clones, suspends execution in the linked clones and resumes execution in the full clones.
US 20150378766 A1 – discloses rapidly migrating child virtual machines (VM) by leveraging shared memory resources between parent and child VMs.  In a first, proactive phase, parent VMs are migrated to a plurality of potential target hosts.  In a second, reactive phase, after a request is received to migrate a child VM to a selected target host, memory blocks that are unique to the child VM are migrated to the selected target host.  In some examples, memory blocks are compressed and decompressed as needed.  In other examples, the operation environment is modified.  Aspects of the disclosure offer a high performance, resource efficient solution that outperforms traditional approaches in areas of software compatibility, stability, quality of service control, resource utilization, and more.
US 20090113109 A1 – discloses techniques for creating a fault tolerant system in a virtual machine environment utilize a primary VM and a backup VM.  To initialize the fault tolerant system, the backup VM and primary VM start from the same state.  To achieve this in one embodiment, the primary VM is suspended and the state of the primary VM is copied to the backup VM.  Once the backup VM has received all the 
US 20180189087 A1 – discloses a processor that operates a virtual machine (VM) to communicate network traffic over a communication link.  The processor also initiates migration of the VM to a destination host.  The processor also suspends the VM during migration of the VM to the destination host.  The source host also includes a live migration circuit coupled to the processor.  The live migration circuit manages a session associated with the communication link while the VM is suspended during migration.  The live migration circuit buffers changes to a session state and transfers the buffered session state changes to the destination host for replay after the VM is reactivated on the destination host.  The live migration circuit keeps the sessions alive during migration to alleviate connection losses.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196